DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 4/19/2022. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1, 4, 7, 10-12, and 14 have been amended. Claims 3, 9, and 15 have been cancelled. Claims 16-23 are new.
In view of the amendments, the Objection to the Specification has been withdrawn.
In view of the amendments to the Claims, the Objection to the Drawings have been withdrawn.
Applicant’s arguments, see Remarks, filed 4/19/2022, with respect to the rejection(s) of the claim(s) as amended have been fully considered and are persuasive. Furthermore, upon further review, the Rejection in the Office Action filed 7/8/2022 is hereby withdrawn as explained below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN CLAIM 1:
REPLACE 
wherein the plate has a plurality of through slots formed therein and the slots extend from an edge of the plate across the majority of the width of said surface of the plate without reaching the other edge of the plate.
WITH
wherein the plate has a plurality of through slots formed therein and the slots extend from an edge of the plate across the majority of the width of said surface of the plate without reaching another edge of the plate.
IN CLAIM 14:
REPLACE 
wherein the plate has a plurality of through slots formed therein and the slots extend from an edge of the plate across the majority of the width of said surface of the plate without reaching the other edge of the plate.
WITH
wherein the plate has a plurality of through slots formed therein and the slots extend from an edge of the plate across the majority of the width of said surface of the plate without reaching another edge of the plate.
END EXAMINER’S AMENDMENT
Allowable Subject Matter
Claims 1-2, 4-8, 10-14, and 16-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Reasons for Allowance
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claims 1 and 14: “wherein the plate has a plurality of through slots formed therein and the slots extend from an edge of the plate across the majority of the width of said surface of the plate without reaching another edge of the plate.”
In the Office Action filed 7/8/2022, Examiner relied on Kou et al. (CN 108418388A; IDS) as prior art disclosing the claimed invention; however upon further review Kou does not teach the above limitation, and therefore the Rejection is withdrawn.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-2, 4-8, 10-14, and 16-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ragan et al. (US 2017/0264182) teaches a linear-motor stator assembly having a stator and integral line reactor in one housing.
Massa et al. (US 2011/0306467) teaches a load device for an apparatus that contains a device having a linear motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832